41 N.Y.2d 814 (1977)
In the Matter of the Arbitration between Lange-Finn Construction Co., Inc., Appellant-Respondent, and C. R. Joyce & Sons, Inc., Respondent-Appellant; M. Kramer & Sons, Inc., et al., Respondents.
Court of Appeals of the State of New York.
Argued January 3, 1977.
Decided February 8, 1977.
Prescott C. Sook and Terrance P. Christenson for appellant-respondent.
Leslie F. Couch for respondent-appellant.
George F. Wenger for F. W. Newman & Sons, Inc., respondent.
Robert E. Simon for M. Kramer & Sons, Inc., respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, without costs, on the memorandum at the Appellate Division (50 AD2d 696).